DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 03/03/2021, with respect to the rejections of claims 1-3, 5-8, 11, and 13-14 under 35 U.S.C. 103 as being unpatentable over Ericsson, (“Design Aspects of sPDCCH”, R1-1611512, 3GPP TSG RAN WG1 Meeting #87, Reno, USA, 04 November, 2016), in view of Huawei et al., (“Discussion on CRS Based sPDCCH”, R1-1611156, 3GPP TSG RAN WG1, Meeting #87, Reno, USA, 05 November, 2016), the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Ericsson, (“Design Aspects of sPDCCH”, R1-161152, 3GPP TSG RAN WG1 Meeting #87, Reno, USA, 04 November, 2016), Huawei et al., (“Discussion on CRS Based sPDCCH,” R1-1611156, 3GPP TSG RAN WG1, Meeting #87, Reno, USA, 05 November, 2016), in view of ZTE et al., (“Discussion on sPDCCH for sTTI, R1-1611469, 3GPP TSG RAN WG1, Meeting # 87, Reno, USA, 05 November 2016), the rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Ericsson, (“Design Aspects of sPDCCH”, R1-1611512, 3GPP TSG RAN WG1 Meeting #87, Reno, USA, 04 November, 2016), Huawei et al., (“Discussion on CRS Based sPDCCH,” R1-1611156, 3GPP TSG RAN wG1, Meeting 3*&, Reno, USA, 05 November, 2016), in view of CATT, (“Other issues for sPDCCH Design”, R1-1611353, 3GPP TSG RAN WG1 Meeting #87, Reno, USA, 05 November 2016)., and the rejection of claim 12 under 35 

Allowable Subject Matter
3.	Claims 1-9 and 11-14 (now 1-13) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amendments of the limitations in claims 1 and 14 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“receiving, through (i) a physical downlink control channel (PDCCH) depending on a radio frame structure based on a first TTI and (ii) a short PDCCH (sPDCCH) based on a second TTI, downlink control information related to the second TTI,”
“wherein (i) a first port of the downlink control information related to the second TTI is received through the PDCCH, and (ii) a second part of the downlink control information related to the second TTI is received through the sPDCCH; and”
“wherein the number of one or more resource element groups is configured according to the number of symbols corresponding to the second TTI.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463